Appeal from a resettled order of the Supreme Court at Special Term, entered January 12, 1961, in New York County, which (1) denied a motion by petitioner for an order to vacate, quash and set aside two subpoenas duces tecum *759(2) decreed affirmatively the production of certain books, records and field reports and (3) dismissed the petition.
Memorandum by the Court. Resettled order entered on January 12, 1961, dismissing petition seeking to vacate two subpcenae duces tecum and decreeing affirmatively the production of certain books, records and field reports, modified, on the law, on the facts and in the exercise of discretion, in the following respects, and otherwise affirmed, without costs. The field reports required to be made available shall relate only to the five City of New York contracts specified in Rider A of the October 19, 1960 subpcena, inasmuch as these are the only field reports demanded in either of the two subpoenas under review, and respondents may not in this proceeding require the production of records which they did not request by subpcena. The petitioner’s books and records are to be made available, commencing on February 6, 1961, at 9:00' a.m., at either of the two places and upon the terms, otherwise provided in the resettled order filed January 12, 1961.